Case: 1:18-cv-02353-DAP Doc #: 44 Filed: 02/06/19 1 of 1. PageID #: 379




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


EVIN KING,                                      )   CASE NO. 1:18 CV 2353
                                                )
               Plaintiff,                       )   JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )   MINUTES OF CMC
                                                )   and
ROBERT MATUSZNY, et al.,                        )   ORDER
                                                )
               Defendants.                      )


       On February 5, 2019, the Court held a Case Management Conference (CMC) during

which the Court discussed numerous issues with counsel, most of which tested the allegations in

the Complaint. Specifically, the Court noted that most of the allegations were conclusory, and

also referred generally to “Defendants” or “Municipal Defendants”–a particular problem when it

comes to alleging constitutional violations against public officials and Monell claims. The

Court concluded that the present allegations could not survive Twombly/Iqbal review.

       Consequently, the Court determined that it would sua sponte dismiss the Complaint

without prejudice and granted Plaintiff’s verbal request for 60 days to file an amended

complaint, if at all. The deadline for filing an amended complaint is Monday, April 8, 2019.

       IT IS SO ORDERED.


                                              /s/ Dan A. Polster February 6, 2019
                                             Dan Aaron Polster
                                             United States District Judge
